Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 6, 8, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170031804 to Ciszewski.


Regarding claim 1,
Ciszewski teaches a method of migrating data traffic from legacy networks to packet networks, comprising:  
inserting a first circuit emulation device at a first endpoint and a second circuit emulation device at a second endpoint of a connection in the legacy network (fig. 3, ¶ 15-26, duplicating traffic, see ¶ 21, 53); 

duplicating data traffic provided to the first circuit emulation device by routing one copy of the data traffic over the connection in the legacy network to the second circuit emulation device and one copy of the data traffic over a packet network from the first circuit emulation device to a comparison server (fig. 1, fig. 3, ¶ 15-26, copies of traffic are router to previous and new service versions); 

duplicating data traffic provided to the second circuit emulation device over the legacy network from the first circuit emulation device by routing one copy of the data traffic to customer communication equipment and one copy of the data traffic to the comparison server (fig. 1, fig, 3, ¶ 29, responses routed to customer and to validation system); 

comparing the data traffic routed to the comparison server (¶ 24, 29, comparison at validation system); 

validating responsive to the comparing that the packet network can be used to replace the connection in the legacy network (¶ 24, 29, validating replacement); and 

responsive to said validating diverting the data traffic from the connection in the legacy network to a connection from the first circuit emulation device to the second circuit emulation device in the packet network (¶ 24, 29, directing traffic to new service).

Regarding claim 2, 10,
Ciszewski teaches: 
wherein the comparison server is located at the second circuit emulation device (¶ 21, 53).




Regarding claim 3, 11,
Ciszewski teaches: 
wherein the comparison server is located remote from the first circuit emulation device and the second circuit emulation device and connected to the first circuit emulation device and second circuit emulation device over the packet network (fig. 3, fig. 1, ¶ 21, 53).

Regarding claim 5, 13,
Ciszewski teaches: 
wherein a user is notified if said validating fails (¶ 45, 49, notification to engineers).

Claim 9 is addressed by similar rationale as claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ciszewski in view of US 20110128954 to Veenstra.


Regarding claim 4, 12,
Ciszewski fails to teach:
wherein after diverting removing legacy devices that formed the connection in the legacy network. 

However, Veenstra teaches: 
removing legacy devices that formed the connection in the legacy network (¶ 50, 64, removal of legacy equipment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Veenstra. The motivation to do so is that the teachings of Veenstra would have been advantageous in terms of facilitating communication services migration (Veenstra, ¶ 10, 64).


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ciszewski in view of US 20190215241 to Ben Ami.

Regarding claim 7, 15,
Ciszewski fails to teach:
further comprising injecting an alarm indication signal into the connection in the legacy network at the first circuit emulation device.  

However, Ben Ami teaches: 
further comprising injecting an alarm indication signal into the connection in the legacy network at the first circuit emulation device (¶ 66, alarm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Ben Ami. The motivation to do so is that the teachings of Ben Ami would have been advantageous in terms of mitigating unintentional loss of functionality (Ben Ami, ¶ 66).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445